DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered. Claims 1, 3-10, 20, 21, 23, and 27-44 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 21, 30, 31, and 40 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 8,357,169 B2 to Henniges et al. (Henniges).
Regarding at least claim 1
Henniges teaches a system for forming an implant to stabilize an interior or a vertebral body (abstract). 

    PNG
    media_image1.png
    666
    360
    media_image1.png
    Greyscale

Henniges meets the limitations of an implant injection system for implanting an implant material into a structure comprised of a latticework having spaces formed therein (Henniges discloses delivering an implant M into the vertebral body/bone which is structure comprised of latticework having spaces formed therein), the implant injection system comprising: a shaft (250) having a distal end and a proximal end (fig. 33H); an implant material (M), wherein the implant material comprises a non-flowable state (the implant M is comprised of cement 22 that is capable of setting to a hardened condition and beads 20 that may be rigid, semi-rigid or deformable; col. 10, lines 64-65 and col. 11, lines 60-64; this limitation can also be met by the state of the implant material M when it is attached to the shaft and is therefore non-flowable) and a flowable state (at least the cement portion of the implant material M is flowable since it is in the form of a slurry, liquid, paste, or gel that may solidify during or after delivery; this limitation can also be met by the state of the implant material M when it is detached from the shaft and is therefore flowable); and a heater for heating the implant material to its flowable state (col. 30, lines 18-45 discloses a small heating element at the distal opening of the tube/shaft 250 that is actuated to seal and sever the sock 242 in which the beads and cement of the implant material are held such that a portion is left behind after the tool has been removed; Henniges is construed to meet the limitation of heating the implant material to its flowable state since the heater is used to seal the sock before the cement has had time to cure/while in its flowable state, particularly since this limitation is functional and it had been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)); wherein when the implant material is in its non-flowable state the implant material is secured to the distal end of the shaft such that the implant material is disposed distal to the distal end of the shaft (fig. 33H shows the implant material M disposed distal to the distal end of shaft 250); and wherein when the implant material is in its flowable state, the implant material separates from the distal end of the shaft and flows into the spaces of the latticework (the implant material is still uncured/flowable when the sock is severed and the implant material is separated from the distal end of the shaft; fig. 33I and col. 30, lines 29-45).  
Regarding at least claim 30
Similar to the explanation above, Henniges meets the limitations of an implant injection system for implanting an implant material (M) into a structure comprised of a latticework having spaces formed therein (Henniges discloses delivering an implant M into the vertebral body/bone which is structure comprised of latticework having spaces formed therein), the implant injection system comprising: PINVIVO-1a shaft (250) having a distal end and a proximal end (fig. 33H); an implant material (M), wherein the implant material comprises a non-flowable state (the implant M is comprised of cement 22 that is capable of setting to a hardened condition and beads 20 that may be rigid, semi-rigid or deformable; col. 10, lines 64-65 and col. 11, lines 60-64; this limitation can also be met by the state of the implant material M when it is attached to the shaft and is therefore non-flowable) and a flowable state (at least the cement portion of the implant material M is flowable since it is in the form of a slurry, liquid, paste, or gel that may solidify during or after delivery; this limitation can also be met by the state of the implant material M when it is detached from the shaft and is therefore flowable); and a heater for heating the implant material to its flowable state (col. 30, lines 18-45 discloses a small heating element at the distal opening of the tube/shaft 250 that is actuated to seal and sever the sock 242 in which the beads and cement of the implant material are held such that a portion is left behind after the tool has been removed; Henniges is construed to meet the limitation of heating the implant material to its flowable state since the heater is used to seal the sock before the cement has had time to cure/while in its flowable state, particularly since this limitation is functional and it had been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)); wherein when the implant material is in its non-flowable state, the implant material forms the distal end of the shaft (fig. 33H shows that the implant material M forms the distal end of the shaft in the same way as applicant’s); and wherein when the implant material is in its flowable state, the implant material separates from the distal end of the shaft and flows into the spaces of the latticework (the implant material is still uncured/flowable when the sock is severed and the implant material is separated from the distal end of the shaft; fig. 33I and col. 30, lines 29-45).  
Regarding at least claims 3 and 31
Henniges teaches the implant injection system of claim 1 wherein the structure is a bone of a mammal (col. 7, lines 39-43 of Henniges discloses that the implant material is inserted into a vertebral body having an interior of cancellous bone 14).  
Regarding at least claim 21 and 40
Henniges teaches the implant injection system of claim 1 wherein the implant material is a polymer (col. 11, lines 27-40 discloses polymers that may be used in the beads portion of the implant material and col. 11, lines 67-67 discloses that the cement portion of the implant material is PMMA).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 20, 23, 32-38, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henniges in view of US Patent Application Publication No. 2014/0163567 A1 to Lin et al. (Lin).
Regarding at least claim 4 and 32
Henniges teaches the implant injection system of claim 1, including a heating element at the distal end of the shaft (250) through which the implant materials flows. However, Henniges does not teach wherein the heater is an electrical resistance heater.  
Lin teaches an injection device (2) including a housing, a plunger, and a heating unit for generating a heat energy inside the housing such that a filling material can be softened and transformed into a movable filling material (abstract). Lin also teaches that the heating unit (22a) includes a frame (226) and a resistance element (227) and wherein the electrical resistance heater is disposed at the distal end of the shaft (200) of the implant injection system (paragraph 0028). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the heater taught by Henniges is an electrical resistance heater, in order to perform the function of sealing the sock that forms the implant, particularly since this type of heating element is known in the art to be suitable for use in an injection/delivery device to implant materials, as taught by Lin.
Regarding at least claim 5 and 33
Henniges in view of Lin teaches the implant injection system of claim 4 wherein the electrical resistance heater is disposed at or adjacent to the distal end of the shaft of the implant injection system (Henniges teaches that the heating unit is disposed at or adjacent to the distal end of the shaft 250; col. 30, lines 24-25 and 36-45).
Regarding at least claim 6 and 34
Henniges teaches the implant injection system of claim 1 including a heating element at the distal end of the shaft (250) through which the implant material flows. However, Henniges does not teach wherein the heater employs a quantity of heated fluid.  
Lin teaches an injection device (2) including a housing, a plunger, and a heating unit for generating a heat energy inside the housing such that a filling material can be softened and transformed into a movable filling material (abstract). Lin also teaches a heating unit that converts electrical energy into a heat energy (paragraph 0028). However, Lin does not appear to teach that the heater employs a quantity of heated fluid.
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the heater taught by Henniges is an electrical resistance heater, in order to perform the function of sealing the sock that forms the implant, particularly since this type of heating element is known in the art to be suitable for use in an injection/delivery device to implant materials, as taught by Lin. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Henniges in view of Lin to specify that that it employs a quantity of heated fluid, since the substitution of one known heating element for another in this case would yield predictable results to one of ordinary skill in the art. The examiner also notes that there is a lack of any disclosed criticality of the claimed limitations (page 5 of applicant’s specification clearly states that the heating application is not material to the claimed invention and merely mentions that an alternative to the electrical resistance heater includes applying the heating by means of heated fluid/water/air).
Regarding at least claim 7 and 35
Henniges in view of Lin teaches the implant injection system of claim 6, which includes a heating element. However, Henniges in view of Lin does not teach wherein the heated fluid is heated water.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the heated fluid employed by the heater taught by Henniges in view of Lin is heated water, since the substitution of one known heating element for another, for example a heater that uses energy for one that employs heated water, in this case would yield predictable results to one of ordinary skill in the art. The examiner also notes that there is a lack of any disclosed criticality of the claimed limitations (page 5 of applicant’s specification clearly states that the heating application is not material to the claimed invention and merely mentions that an alternative to the electrical resistance heater includes applying the heating by means of heated fluid/water/air).
Regarding at least claim 8 and 36
Henniges in view of Lin teaches the implant injection system of claim 6, which includes a heating element. However, Henniges in view of Lin does not teach wherein the heated fluid is heated air.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the heated fluid employed by the heater taught by Henniges in view of Lin is heated air, since the substitution of one known heating element for another, for example a heater that uses energy for one that employs heated air, in this case would yield predictable results to one of ordinary skill in the art. The examiner also notes that there is a lack of any disclosed criticality of the claimed limitations (page 5 of applicant’s specification clearly states that the heating application is not material to the claimed invention and merely mentions that an alternative to the electrical resistance heater includes applying the heating by means of heated fluid/water/air).
Regarding at least claim 9 and 37
Henniges teaches the implant injection system of claim 1, in which the implant material includes bone cement. However, Henniges does not teach wherein the implant material has a flowing temperature of about 60 degrees Centigrade.
Lin teaches an injection device (2) including a housing, a plunger, and a heating unit for generating a heat energy inside the housing such that a filling material can be softened and transformed into a movable filling material (abstract). Lin also teaches that bone cement is heated to a melting temperature of 70º C, for the purpose of achieving a flowable state without damaging the tissue (paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bone cement of Henniges has a flowing temperature of about 60 degrees Centigrade, in order to ensure that the bone cement is able to flow out of the delivery device without damaging the tissue, as taught by Lin.  
Regarding at least claim 10 and 38
Henniges teaches the implant injection system of claim 1, including that the implant material is a polymer. However, Henniges does not teach wherein the implant material is polycaprolactone.
Lin teaches an injection device (2) including a housing, a plunger, and a heating unit for generating a heat energy inside the housing such that a filling material can be softened and transformed into a movable filling material (abstract). Lin also teaches that the bone cement can be a mixture of PMMA and polycaprolactone (paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the implant material, which includes a bone cement, of Henniges is polycaprolactone, since it is well known in the art to mix PMMA with polycaprolactone to make bone cement, as taught by Lin, particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding at least claim 20 and 39
Henniges in view of Lin teaches the implant injection system of claim 4, including that the system includes a heating element. However, Henniges does not teach wherein the implant injection system further comprises a source of electricity for activating the electrical resistance heater.  
Lin also teaches that the heating unit is powered by a power supply (24), for the purpose of providing electric energy to the resistance element of the heater (paragraph 0028).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the system of Henniges of Lin, which includes an electrical resistance heater, to specify that the implant injection system further comprises a source of electricity for activating the electrical resistance heater, in order to provide electric energy to the resistance element of the heater, as taught by Lin.
Regarding at least claim 23 and 41
Henniges in view of Lin teaches the implant injection system of claim 20, including that the system is powered by a source of electric energy. However, Henniges in view of Lin does not teach wherein the source of electricity is a battery located within the shaft.  
Lin also teaches that the heating unit is powered by a power supply (24), for the purpose of providing electric energy to the resistance element of the heater (paragraph 0028).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the system of Henniges of Lin, which includes an electrical resistance heater powered by a source of electric energy, to specify that the source of electricity is a battery located within the shaft, in order to provide electric energy to the resistance element of the heater, as taught by Lin.
Claims 27-29 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henniges in view of US Patent No. 8,951,265 B2 to Schwappach (Schwappach).
Regarding at least claim 27 and 42
  	Henniges teaches the implant injection system of claim 1, including delivery of a bone cement composition to the body in an expandable containment shell, which is left behind as an implant. However, Henniges does not teach the implant injection system further comprising a suture.  
Schwappach teaches a biomaterial injection and fixation system configured to releasably secure an orthopedic implant to a bone (abstract). In one embodiment, Schwappach teaches a suture anchor (600) attached directly to tissue (576) such that the anchor is implanted in the bone and a portion (604) of an expandable member (606) is located in the cancellous bone (82) and filled with biomaterial (100), such as bone cement, while a second portion (608) of the expandable member extends beyond the anchor and is then secured to the tissue (576) using sutures (610), for the purpose of fastening the tissue to the bone with a fixation structure that is injected through the anchor and embedded in the bone by a biomaterial/cement (col. 19, lines 14-18).

    PNG
    media_image2.png
    347
    255
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Henniges, which is intended to deliver a bone cement composition to the body in an expandable containment shell that is left behind as an implant, to include a suture, in order to use the implant, formed of injected biomaterial/bone cement within a containment shell, to secure a tissue structure to the bone, as taught by Schwappach, such as the implant formed of a bone cement composition housed in a containment shell, of Henniges.
Regarding at least claim 28 and 43
Henniges in view of Schwappach teaches the implant injection system of claim 27, including delivery of a bone cement composition to the body in an expandable containment shell, which is left behind as an implant. However, Henniges does not teach wherein the suture comprises a distal portion and a proximal portion, wherein the distal portion is passed through the implant material and the proximal portion comprises two free ends of suture.  
Schwappach teaches a biomaterial injection and fixation system configured to releasably secure an orthopedic implant to a bone (abstract). In one embodiment, Schwappach teaches a suture anchor (600) attached directly to tissue (576) such that the anchor is implanted in the bone and a portion (604) of an expandable member (606) is located in the cancellous bone (82) and filled with biomaterial (100), such as bone cement, while a second portion (608) of the expandable member extends beyond the anchor and is then secured to the tissue (576) using sutures (610), for the purpose of fastening the tissue to the bone with a fixation structure that is injected through the anchor and embedded in the bone by a biomaterial/cement (col. 19, lines 14-18). It can be seen from fig. 17B that the suture comprises a distal portion and a proximal portion, wherein the distal portion is passed through the implant material (at least portion 608) and the proximal portion comprises two free ends of suture (610).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the system of Henniges, which is intended to deliver a bone cement composition to the body in an expandable containment shell that is left behind as an implant, to specify that the suture comprises a distal portion and a proximal portion, wherein the distal portion is passed through the implant material and the proximal portion comprises two free ends of suture, in order to use the implant, formed of injected biomaterial/bone cement within a containment shell, to secure a tissue structure to the bone, as taught by Schwappach, such as the implant formed of a bone cement composition housed in a containment shell, of Henniges.
Regarding at least claim 29 and 44
Henniges in view of Schwappach teaches the implant injection system of claim 28, including delivery of a bone cement composition to the body in an expandable containment shell, which is left behind as an implant. However, Henniges  doesnot teach wherein the two free ends of suture are configured to attach soft tissue to bone.  
Schwappach teaches a biomaterial injection and fixation system configured to releasably secure an orthopedic implant to a bone (abstract). In one embodiment, Schwappach teaches a suture anchor (600) attached directly to tissue (576) such that the anchor is implanted in the bone and a portion (604) of an expandable member (606) is located in the cancellous bone (82) and filled with biomaterial (100), such as bone cement, while a second portion (608) of the expandable member extends beyond the anchor and is then secured to the tissue (576) using sutures (610), for the purpose of fastening the tissue to the bone with a fixation structure that is injected through the anchor and embedded in the bone by a biomaterial/cement (col. 19, lines 14-18). It can be seen from fig. 17B that the two free ends of suture (610) are configured to attach soft tissue (576) to bone.
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the system of Henniges, which is intended to deliver a bone cement composition to the body in an expandable containment shell that is left behind as an implant, to specify that the two free ends of suture are configured to attach soft tissue to bone, in order to use the implant, formed of injected biomaterial/bone cement within a containment shell, to secure a tissue structure to the bone, as taught by Schwappach, such as the implant formed of a bone cement composition housed in a containment shell, of Henniges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774